                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:

JUANA P. COMBS,                                                Case No. 20-44989

         Debtor.                                               Chapter 7

                                              /                Judge Thomas J. Tucker

K. JIN LIM, TRUSTEE,

         Plaintiff,

v.                                                             Adv. No. 20-4358

WAYNE K. COMBS, pro se,

and

JANICE Y. COMBS, pro se,

         Defendants.
                                                  /

      OPINION AND ORDER DENYING THE DEFENDANTS’ AND THE DEBTOR’S
                   MOTIONS FOR STAY PENDING APPEAL

I. Introduction

         On March 9, 2021, the Court entered a final order in this adversary proceeding, which (1)

denied the Defendants’ motion to dismiss this adversary proceeding; and (2) granted the

Plaintiff’s motion for partial summary judgment (Docket # 45, the “March 9 Order”). On March

12, 2021, the Debtor and the Defendants filed a notice of appeal of the March 9 Order (Docket

# 46). On May 19, 2021, the United States District Court dismissed the appeal (see copy of

district court order at Docket # 60, the “District Court Dismissal Order”). The Defendants filed

a motion in the district court for reconsideration, but the district court denied that motion, on




     20-04358-tjt     Doc 66   Filed 07/26/21         Entered 07/26/21 10:09:48    Page 1 of 10
June 30, 2021. The Defendants appealed both of the district court’s orders, and their appeal is

now pending in the United States Court of Appeals for the Sixth Circuit (Sixth Circuit Case No.

21-1537).

       Now this adversary proceeding is before this Court on two motions: (1) the Defendants’

motion for a stay of the March 9 Order pending appeal, filed on July 16, 2021 (Docket # 61); and

(2) the Debtor’s motion for a stay of the March 9 Order pending appeal, also filed on July 16,

2021 (Docket # 64) (collectively, the “Stay Motions”).1 The Court has reviewed the Stay

Motions and concludes that a hearing is not necessary, and that the Stay Motions should be

denied, for the reasons stated in this Opinion.

II. Discussion

       A. The relevant factors

       As an initial matter, it is not clear that the Stay Motions have been filed in the correct

court. The Defendants’ appeal to the district court has concluded. What the Stay Motions now

seek, in substance, is a stay pending the Defendants’ appeal to the Court of Appeals. As a result,

it may be that a motion for stay pending that appeal is properly brought first in the district court,

rather than this Court. But for purposes of deciding the Stay Motions, this Court will assume

that the Stay Motions are properly filed in this Court.

       As such, each of the Stay Motions is governed by Fed. R. Bankr. P. 8007, which states, in

pertinent part:

                  (a) Initial Motion in the Bankruptcy Court

                         (1) In general


       1
           The Debtor is not a party in this adversary proceeding.

                                                     2


  20-04358-tjt       Doc 66     Filed 07/26/21       Entered 07/26/21 10:09:48      Page 2 of 10
                  Ordinarily, a party must move first in the bankruptcy court
                  for the following relief:

                         (A) a stay of a judgment, order, or decree of the
                         bankruptcy court pending appeal;
          ...

          (b) Motion in the district court, the BAP, or the Court of
          Appeals on direct appeal

                  (1) Request for relief

                  A motion for the relief specified in subdivision (a)(1)—or
                  to vacate or modify a bankruptcy court’s order granting
                  such relief—may be made in the court where the appeal is
                  pending.

                  (2) Showing or statement required

                  The motion must:

                  (A) show that moving first in the bankruptcy court would
                  be impracticable; or

                  (B) if a motion was made in the bankruptcy court, either
                  state that the court has not yet ruled on the motion, or state
                  that the court has ruled and set out any reasons given for the
                  ruling.

                  (3) Additional content

                  The motion must also include:

                  (A) the reasons for granting the relief requested and the
                  facts relied upon;

                  (B) affidavits or other sworn statements supporting facts
                  subject to dispute; and

                  (C) relevant parts of the record.

                  (4) Serving notice

                                            3


20-04358-tjt    Doc 66   Filed 07/26/21     Entered 07/26/21 10:09:48         Page 3 of 10
                        The movant must give reasonable notice of the motion to
                        all parties.
               ...

               (e) Continuation of proceedings in the bankruptcy court

               Despite Rule 7062 and subject to the authority of the district court,
               BAP, or court of appeals, the bankruptcy court may:

                        (1) suspend or order the continuation of other proceedings
                        in the case; or

                        (2) issue any other appropriate orders during the pendency
                        of an appeal to protect the rights of all parties in interest.

       The factors that courts must apply in determining whether to grant a motion for a stay

pending appeal were discussed at length in Michigan Coalition of RadioActive Material Users,

Inc. v. Griepentrog, 945 F.2d 150, 153-54 (6th Cir. 1991). In Griepentrog, the Sixth Circuit

stated, in relevant part:

               In determining whether a stay should be granted under Fed.R.Civ.P.
               8(a), we consider the same four factors that are traditionally
               considered in evaluating the granting of a preliminary injunction.
               These well-known factors are: (1) the likelihood that the party
               seeking the stay will prevail on the merits of the appeal; (2) the
               likelihood that the moving party will be irreparably harmed absent
               a stay; (3) the prospect that others will be harmed if the court grants
               the stay; and (4) the public interest in granting the stay. These
               factors are not prerequisites that must be met, but are interrelated
               considerations that must be balanced together.

               Although the factors to be considered are the same for both a
               preliminary injunction and a stay pending appeal, the balancing
               process is not identical due to the different procedural posture in
               which each judicial determination arises. Upon a motion for a
               preliminary injunction, the court must make a decision based upon
               “incomplete factual findings and legal research.” Even so, that
               decision is generally accorded a great deal of deference on appellate
               review and will only be disturbed if the court relied upon clearly


                                                   4


  20-04358-tjt       Doc 66    Filed 07/26/21      Entered 07/26/21 10:09:48         Page 4 of 10
          erroneous findings of fact, improperly applied the governing law, or
          used an erroneous legal standard.

          Conversely, a motion for a stay pending appeal is generally made
          after the district court has considered fully the merits of the
          underlying action and issued judgment, usually following
          completion of discovery. As a result, a movant seeking a stay
          pending review on the merits of a district court’s judgment will
          have greater difficulty in demonstrating a likelihood of success on
          the merits. In essence, a party seeking a stay must ordinarily
          demonstrate to a reviewing court that there is a likelihood of
          reversal. Presumably, there is a reduced probability of error, at least
          with respect to a court’s findings of fact, because the district court
          had the benefit of a complete record that can be reviewed by this
          court when considering the motion for a stay.

          To justify the granting of a stay, however, a movant need not
          always establish a high probability of success on the merits. The
          probability of success that must be demonstrated is inversely
          proportional to the amount of irreparable injury plaintiffs will
          suffer absent the stay. Simply stated, more of one excuses less of
          the other. This relationship, however, is not without its limits; the
          movant is always required to demonstrate more than the mere
          “possibility” of success on the merits. For example, even if a
          movant demonstrates irreparable harm that decidedly
          outweighs any potential harm to the defendant if a stay is
          granted, he is still required to show, at a minimum, “serious
          questions going to the merits.”

          In evaluating the harm that will occur depending upon whether or
          not the stay is granted, we generally look to three factors: (1) the
          substantiality of the injury alleged; (2) the likelihood of its
          occurrence; and (3) the adequacy of the proof provided. In
          evaluating the degree of injury, it is important to remember that

                 [t]he key word in this consideration is irreparable.
                 Mere injuries, however substantial, in terms of
                 money, time and energy necessarily expended in the
                 absence of a stay, are not enough. The possibility
                 that adequate compensatory or other corrective relief
                 will be available at a later date, in the ordinary
                 course of litigation, weighs heavily against a claim
                 of irreparable harm.


                                            5


20-04358-tjt   Doc 66    Filed 07/26/21     Entered 07/26/21 10:09:48            Page 5 of 10
               In addition, the harm alleged must be both certain and immediate,
               rather than speculative or theoretical. In order to substantiate a
               claim that irreparable injury is likely to occur, a movant must
               provide some evidence that the harm has occurred in the past and is
               likely to occur again.

Id. (citations omitted) (emphasis added); see also Serv. Emps. Int’l Union Local 1 v. Husted, 698

F.3d 341, 343 (6th Cir. 2012)(per curiam); Baker v. Adams County/Ohio Valley Sch. Bd., 310

F.3d 927, 928 (6th Cir. 2002). The Defendants and the Debtor, as the moving parties, bear the

burden of establishing by a preponderance of the evidence that they are entitled to the stay. See

Husted, 698 F.3d at 343; In re Holstine, 458 B.R. 392, 394 (Bankr. E.D. Mich. 2011). And “a

court’s decision to [grant or] deny a [stay pending appeal] is highly discretionary.” Id. (quoting

In re Forty-Eight Insulations, Inc., 115 F.3d 1294, 1301 (7th Cir. 1997)).

       B. Consideration of the relevant factors

       The Court concludes that the Defendants and the Debtor have not satisfied their burden of

establishing by a preponderance of the evidence that they are entitled to the stay, and that

therefore, a stay pending appeal should not be granted. First, the Debtor’s Stay Motion must be

denied because the Debtor is not even a party to this adversary proceeding or to the pending

appeal. Second, both Stay Motions must be denied based on this Court’s review of the

Griepentrog factors, as discussed below.

       1. Factor No. 1

       This Court certainly is not infallible. But the Court finds that there is zero probability

that its March 9 Order will be reversed on appeal. The Court strongly believes that its decision

was correct, for the reasons stated in the Court’s detailed written opinion filed on March 9, 2021

(Docket # 44). And the Stay Motions do not raise any questions going to the merits, and do not


                                                 6


  20-04358-tjt     Doc 66     Filed 07/26/21     Entered 07/26/21 10:09:48         Page 6 of 10
make any arguments as to why the Court’s March 9, 2021 Order is incorrect. Finally, as stated

above, the district court has dismissed the Defendants’ appeal, and the Stay Motions do not

demonstrate that there is any probability of the Defendants persuading the court of appeals to

reverse the district court’s dismissal decision.

       For these reasons, the first stay factor weighs strongly against granting a stay pending

appeal.

       The Court’s conclusion about this first stay factor is alone fatal to the Stay Motions,

under the Sixth Circuit’s decision in Griepentrog, quoted above. There, the Sixth Circuit held,

among other things, that “even if a movant demonstrates irreparable harm that decidedly

outweighs any potential harm to the [opposing parties] if a stay is granted, he is still required to

show, at a minimum, ‘serious questions going to the merits.’” Griepentrog, 945 F.2d at 154

(citations omitted). The Defendants and the Debtor have not made such a showing, so the Stay

Motions must be denied for this reason alone.

       2. Factor No. 2

       The second factor is “the likelihood that the moving party will be irreparably harmed

absent a stay.” The Defendants’ motion argues that “[a]bsent a Stay, the Defendant[s’] will

suffer irreparable injury.” (Docket # 61 at 1). The Defendants appear to argue in support of this

legal conclusion that, absent the stay, the Chapter 7 Trustee will be able to sell the home in

which Defendants live, and which has been in the family for over 50 years, and the Defendants

will be irreparably injured by this. The Debtor’s motion also argues that there will be irreparable

injury if the Trustee sells the home at issue before the Sixth Circuit Court of Appeals rules on the

Defendants’ appeal of the Court’s March 9 Order. The Debtor argues: “A Stay is appropriate


                                                   7


  20-04358-tjt     Doc 66     Filed 07/26/21       Entered 07/26/21 10:09:48        Page 7 of 10
because selling of the home can not be replaced if the appeal overturns the decision.” (Docket

# 64 at ¶ 8.)

       First, the Debtor herself has not shown that she will suffer any harm, let alone irreparable

harm, particularly since the Debtor does not live in the home at issue and voluntarily transferred

ownership of that home to the Defendants in 2012. The Debtor lacks standing to argue that the

someone else — i.e., the Defendants (her parents) — will suffer irreparable harm.

       Second, as for the Defendants, it is not certain that they will suffer irreparable harm if a

stay pending appeal is not granted. If a stay is not granted, the Trustee will have the continuing

ability to sell the home, for the benefit of the Juana Combs bankruptcy estate and its creditors,

but such a sale of the home will be necessary only if the Defendants are unable or unwilling to

make an agreement with the Trustee to pay the Trustee the value of the equity in the home. So

far there is no evidence that the Defendants have even tried to make such an agreement with the

Trustee. Defendants may be able to obtain the funds to make such an agreement, for example,

by taking out a mortgage loan on the home, with the consent and agreement of the Trustee. Or

Defendants may be able to obtain the funds to make a settlement with the Trustee from other

sources. In either case, it is not necessarily the case that the Trustee will actually have to sell the

home, absent a stay pending appeal. So the irreparable harm that Defendants fear — i.e., the

sale of the home by the Trustee — is not inevitable if the Court denies a stay pending appeal.

       But even if the Court assumes, for purposes of deciding the Stay Motions, that the

Defendants will suffer irreparable harm absent a stay pending appeal, this factor, when

considered in isolation, is not sufficient to permit the granting of a stay. That is because the Stay

Motions raise no serious questions on the merits of the appeal, and the Court finds that there is


                                                   8


  20-04358-tjt     Doc 66      Filed 07/26/21      Entered 07/26/21 10:09:48         Page 8 of 10
no likelihood of reversal of either this Court’s March 9 Order or the District Court’s Dismissal

Order. Because of this, the “irreparable harm” factor cannot justify a stay pending appeal.

       3. Factor Nos. 3 and 4

       Finally, the third and fourth stay factors, namely, “the prospect that others will be harmed

if the court grants the stay;” and “the public interest in granting the stay,” both weigh against

granting a stay pending appeal. The Court finds that the Plaintiff/Chapter 7 Trustee, on behalf of

the Juana P. Combs bankruptcy estate, will be harmed if the Court grants a stay pending appeal.

Such a stay would unduly further delay the Trustee in carrying out her duties to collect and

liquidate property of the estate for the benefit of creditors. On the other hand, the Defendants

have had an opportunity to have the district court consider the merits of this Court’s March 9,

2021 Opinion and the March 9 Order, by filing an appeal, but they failed to properly prosecute

that appeal and it was dismissed. Although there is an appeal pending before the Court of

Appeals, this Court finds that there is zero likelihood that such appeal will be successful. The

public interest favors allowing the Chapter 7 Trustee to perform her duties, and to so do as

expeditiously as possible. See 11 U.S.C. § 704(a)(1) (“The trustee shall . . . collect and reduce to

money the property of the estate for which such trustee serves, and close such estate as

expeditiously as is compatible with the best interests of parties in interest”).

       Thus, weighing of all of the relevant factors compels the conclusion that a stay pending

appeal should not be granted. In the exercise of its discretion under Fed. R. Bankr. P. 8007, the

Court will deny both of the Stay Motions.

III. Conclusion and Order

       For the reasons stated in this Opinion,


                                                  9


  20-04358-tjt     Doc 66     Filed 07/26/21      Entered 07/26/21 10:09:48         Page 9 of 10
      IT IS ORDERED that each of the Stay Motions (Docket ## 61, 64) is denied.



Signed on July 26, 2021




                                           10


 20-04358-tjt   Doc 66    Filed 07/26/21   Entered 07/26/21 10:09:48      Page 10 of 10
